Citation Nr: 1514681	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1986 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  Thereafter, the Oakland, California, RO assumed jurisdiction.  

The Veteran appeared at a videoconference hearing at the RO in January 2014, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The competent and credible evidence supports the Veteran's claimed in-service stressor-military sexual harassment/trauma (MST). 

2.  The Veteran has been diagnosed with PTSD as the result of military sexual harassment/trauma along with depressive disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for a psychiatric disorder, to include PTSD, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) regarding 
a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  Although the Veteran alleges various harassments/assaults occurred and she was fearful, the amended provisions do not apply to her claim.  The plain meaning of 38 C.F.R. § 3.304(f)(3) is that it applies to fear of hostile military or terrorist activities, not fear of other service members, to include any harassment or assaults.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012). 

Under the revised criteria, the specific provision governing PTSD claims based on personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed.

At the outset, the Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010).

The Veteran maintains that she currently has PTSD as a result of several in-service stressors.  The Veteran has indicated that one of her stressors is having been grabbed by her sergeant to lead a march after having been sick and diagnosed with walking pneumonia.  She indicated that she told her sergeant major and that nothing was ever said or done about the incident.  

The Veteran also reported another incident where she was propositioned for sex while working on a Blackhawk helicopter when she stated that she would like to take a ride on the helicopter.  

In support of her clam, the Veteran submitted a February 2012 statement from her ex-husband wherein he indicated that after she got to military school she was  changed and became withdrawn.  He indicated that she initially stated that it was because school was hard and she would handle it, but she started drinking.  She subsequently indicated to him that they were constantly running her even when she was on a profile.  He also noted that she told him she was having trouble with the politics and that he told her to go to her sergeant.  She indicated that the sergeant told her to do her job and keep quiet.  She further stated that they told her they would make it hard for her.  He noted that things became worse and they put her on all kinds of duties from guard duty to kitchen duty.  She subsequently went AWOL and they came to get her and she was subsequently discharged.  

Treatment records associated with the claims folder reveal that in a February 2012 VA initial intake note, it was indicated that the Veteran reported going AWOL after a Sergeant put his hands on her.  Following examination, Axis I diagnoses of depressive disorder, NOS, alcohol dependence, and R/O PTSD were rendered.  

Private treatment records obtained in conjunction with the Veteran's claim reveal that in July 2010, the Veteran reported having been the victim of sexual harassment and being physically pushed while in the military. 

In March 2013, the Veteran was afforded a VA examination.  At the time of the examination, diagnoses of alcohol dependence and depressive disorder, NOS, were rendered.  The examiner indicated that the Veteran did not have a diagnosis of PTSD.  The examiner stated that given the Veteran's long history of alcohol abuse and participation in numerous alcohol programs, most of her providers had indicated that alcohol dependence was her primary diagnosis.  He noted that the Veteran had a history of trauma stemming from childhood and reported other traumatic events during and after the military because of her hypervigilance with men.  He indicated that her history primarily manifested as depression due to endorsement of sadness, depressed mood, lack of motivation, concentration problems, anxiety, anger, and isolating behaviors.  

The examiner noted the Veteran's reports of having been molested by her brother prior to service and physical violence by her father.  The examiner also noted that in addition to her claims of MST in service, the Veteran also reported having been sexually assaulted by a VA police officer in December 2012.  The examiner further noted the Veteran's reports of in-service harassment and being grabbed by her sergeant because she was told to lead the run.  The examiner indicated that these incidents were not sufficient to meet Criterion A for a diagnosis of PTSD.  He noted that the Veteran reported that she felt this was a threat to her physical integrity.  He then noted that she went on to say that she went AWOL because they would not grant her early leave to attend her daughter's birthday party.  As to the claims of sexual harassment, the examiner indicated that the Veteran did not identify markers specific to trauma.  

The examiner found that the claimed conditions were less likely than not incurred in or caused by a claimed in-service event, injury, or illness.  The examiner noted that the Veteran described traumatic incidents from childhood, during her time in the military, and since her treatment services at VA, as she reported that a VA police officer sexually assaulted her in December 2012.  He observed that some of her past evaluators/providers had documented that there was no evidence of PTSD or MST while others had diagnosed her with PTSD.  He stated that given her description of the incident involving her sergeant in March 1987 and her subsequent AWOL, the markers did not indicate that it was at least as likely as not that a military sexual trauma occurred in service.  He also indicated that her account of her military experiences for which she verbalized " I remember it like it was yesterday" were not congruent with the markers of sexual trauma.  He noted that the Veteran informed him that she had felt targeted by her superiors prior to the incident with her sergeant and had been fed up with the treatment, which contributed to her AWOL.  The examiner indicated that he identified incidents of trauma in childhood that made her more cautious of men and their behaviors but her symptoms primarily manifested as depression rather than anxiety.  

VA treatment records added to the record subsequent to the March 2013 VA examination contain numerous diagnoses of PTSD resulting from MST.  

In March 2013, April 2013, May 2013, August 2013, December 2013, January 2014, and February 2014 VA treatment records demonstrate that the VA physicians and psychiatrists rendered diagnoses of PTSD due to MST and major depressive disorder. 

At the time of a March 2014 Mental Health Intake Evaluation. the Veteran was diagnosed as having PTSD after having extensive psychological testing performed on her.  The incidents identified included the pre and in-service stressors reported by the Veteran.  The Veteran  was again diagnosed as having PTSD due to MST in April 2014 and June 2014.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD, and whether her PTSD is related to service.  As noted above, the March 2013 VA examiner opined that the Veteran did not meet the criteria for PTSD and that other life stressors (including childhood sexual abuse) were responsible for her symptoms of depression.  However, numerous VA treatment records have diagnosed the Veteran with PTSD due to MST, which said diagnoses being rendered by VA physicians and psychiatrists.  The March 2013 VA examiner indicated that the Veteran had reported traumatic evidences in service, as well as a having trauma from childhood and trauma after service and went on to indicate that her trauma history primarily manifest as depression.  

Finally, the Board also finds that there is credible supporting evidence that the Veteran's claimed in-service stressor occurred.  She has credibly reported the incidents surrounding her MST on multiple occasions and her claimed incidents have been confirmed by her former spouse, with VA treating physicians having indicated that the Veteran has PTSD due to MST.  See 38 C.F.R. § 3.304(f)(5).

In addition to PTSD, the Veteran is shown to have a current diagnosis of depressive disorder.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, 23 Vet. App. 1.  The Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with PTSD, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, PTSD, a mood disorder that generally includes depression and anxiety.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  For these reasons, the Board finds that an acquired psychiatric disorder, to include PTSD and depressive disorder, are related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD and depressive disorder is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


